DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” “The present invention,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Claim Objections
Claims 1-20 are objected to because of the following informalities:  
Claim 1 recites the limitation "the control frequency" in line 11.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 1; “2.Fsw” is undefined. Is this a variable or a multiplication?
Claim 1 recites the limitation "the reception" in line 26.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-20 inherit the same from claim 1.
Claim 2 recites the limitation "the cyclical reiteration" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the following prior steps" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the used duration" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the adjusted calculated deadtime" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "an electrical system" in line 2.  There is insufficient antecedent basis for this limitation in the claim. This was already recited in claim 1.
Claim 8 recites the limitation "an electrical system" in line 1.  There is insufficient antecedent basis for this limitation in the claim. This was already recited in claim 1.
Claim 11 recites the limitation "the used duration" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the rising edge" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the rising edge" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the falling edge" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the falling edge" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "an electrical system" in line 1.  There is insufficient antecedent basis for this limitation in the claim. This was already recited claim 1.
Claim 17 recites the limitation "an electrical system" in line 1.  There is insufficient antecedent basis for this limitation in the claim. This was already recited claim 1.
Claim 18 recites the limitation "an electrical system" in line 1.  There is insufficient antecedent basis for this limitation in the claim. This was already recited claim 1.
Claim 19 recites the limitation "an electrical system" in line 1.  There is insufficient antecedent basis for this limitation in the claim. This was already recited claim 1.
Please find and correct any and all minor errors that may still exist.
Appropriate correction is required.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the objection(s) set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
Prior art fails to disclose or suggest, inter alia, a method comprising: measuring a voltage at midpoint,  comparing the voltage measured at the midpoint with a voltage  threshold determining a second instant t2 at which the voltage measured at the midpoint crosses the voltage threshold, closing the second switch at said second instant t2, calculating an adjusted deadtime duration according to the claimed formula.

Conclusion
This application is in condition for allowance except for the following formal matters: 
Noted above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0248412 Kadowaki disclose a dead time adjusting circuit.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GARY L LAXTON/           Primary Examiner, Art Unit 2896                                6/04/2022